Citation Nr: 1804790	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-17 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right foot hallux valgus with degenerative changes of the first metatarsophalangeal joint. 


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1987 and from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.


FINDING OF FACT

The Veteran's current right foot hallux valgus with degenerative changes had onset in service. 


CONCLUSION OF LAW

The criteria for service connection for right foot hallux valgus with degenerative changes have been met.  38 U.S.C. §§ 1110, 1131, 5103 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service treatment records from the Veteran's first period of service reflect that in the September 1985 enlistment examination, the examination of the Veteran's feet were reportedly normal.  Hallux valgus and bunion deformities were not noted.  On the concurrent Report of Medical History, the Veteran denied foot trouble, and joint or bone deformity.   Thereafter, service treatment records show consistent reports of right toe bunion with diagnosis of hallux valgus.  In November 1986, the Veteran complained of right big toe bunion with onset 13 months prior.  Physical examination showed mild erythema and tenderness to palpation; mild edema was present.  Upon referral to podiatry, she reported that the bunion began after entering the Army.  The clinician rendered a diagnosis of mild hallux valgus with bunion.  Surgery was discussed and she was given anti-inflammatories.  The Veteran was also seen for hallux valgus in May 1987 shortly before separation.  She had crepitus, pain and erythema on evaluation.  The diagnosis was symptomatic hallux valgus.  The July 1987 separation examination report shows that the examining clinician indicated that a bunion on the right foot has formed due to boots in basic.  Surgery has been discussed.  

The Veteran underwent a VA examination in January 2011.  At the examination, the Veteran reported that the right foot hallux valgus started in 1985 as a result of wearing combat boots that irritated her big toe.  The Veteran further reported that the hallux valgus has worsened through the years.  Symptoms include pain, heat, and stiffness in the big toe joint while standing or walking.  The examiner diagnosed hallux valgus of the right foot with degenerative changes, but did not opine on the etiology. 
 
In a November 2017 Board hearing, the Veteran testified that the right foot hallux valgus began in service and continues to bother her.  The Veteran further testified that her symptoms include disturbance of gait and intermittent pain. 

After reviewing the evidence, the Board finds that the preponderance of the competent and credible evidence supports the Veteran's claim for service connection for a right hallux valgus with degenerative changes.  

The Veteran is presumed sound for her initial period of active duty service from September 1985 to September 1987 as the entrance examination revealed no foot defects.  See 38 U.S.C. § 1111 (2012).  Service treatment records from this period of service show the right foot hallux valgus with bunion was initially diagnosed and treated therein for symptoms of pain, swelling and erythema.  The service treatment records from her second period of active duty show similar complaints.  The Veteran has competently reported symptoms of that the intermittent pain symptoms noted in service have been recurrent ever since.  She is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The VA examination report confirms a current diagnosis of right hallux valgus.  As such, the Board is persuaded that criteria for establishing service connection have been satisfied.


ORDER

Service connection for right hallux valgus with degenerative changes of the first metatarsophalangeal joint is granted. 




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


